UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way Personal Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2211 Old Earhart Road, Suite 100 Ann Arbor, MI48105 SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way Personal Savings Plan (Name of Plan) June 23, 2011 /s/ Michael J. Morris MichaelJ. Morris Chairman, Con-way Inc. Administrative Committee CON-WAY PERSONAL SAVINGS PLAN Financial Statements and Supplemental Schedule From January 1, 2010 (Date of Inception) to December31, 2010 (With Report of Independent Registered Public Accounting Firm) CON-WAY PERSONAL SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statement of Net Assets Available for Benefits – December31, 2010 2 Statement of Changes in Net Assets Available for Benefits –From January 1, 2010 (Date of Inception) to December 31, 2010 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2010 9 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way Personal Savings Plan We have audited the accompanying statement of net assets available for benefits of the Con-way Personal Savings Plan (the “Plan”) as of December 31, 2010, and the related statement of changes in net assets available for benefits for the period from January 1, 2010 (date of inception) to December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010, and the changes in net assets available for benefits for the period from January 1, 2010 (date of inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 23, 2011 1 CON-WAY PERSONAL SAVINGS PLAN Statement of Net Assets Available for Benefits December 31, 2010 Assets: Investments, at fair value: Shares in registered investment companies $ 4,253,740 Common trust funds 112,210 Con-way Common Stock 43,641 Total investments 4,409,591 Receivables: Participant contributions 30,124 Notes receivable from participants 108,476 Total receivables 138,600 Net assets available for benefits $ 4,548,191 See accompanying notes to financial statements. 2 CON-WAY PERSONAL SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits From January 1, 2010 (Date of Inception) to December 31, 2010 Additions: Participant contributions $ Rollover contributions 1,089,810 Dividend and interest income 59,990 Net appreciation in fair value of investments 326,770 Transfers in from Con-way Retirement Savings Plan 47,701 Total additions 4,734,985 Distributions to participants ) Net increase 4,548,191 Net assets available for benefits, beginning of year — Net assets available for benefits, end of year $ See accompanying notes to financial statements. 3 CON-WAY PERSONAL SAVINGS PLAN Notes to Financial Statements December31, 2010 Description of Plan The following description of the Con-way Personal Savings Plan (thePlan or PSP) is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan is a defined contribution plan with profit-sharing, salary deferral and employee stock ownership plan features and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. The Plan is intended to qualify under Section 401(a) of the Internal Revenue Code (the Code). A portion of the Plan also includes supplemental medical benefits, which are intended to comply with Section 401(h) of the Code. The Plan was adopted effective January 1, 2010. Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). (b) Eligibility An employee is eligible to participate in the Plan if the employee first became a qualified employee on or after January 1, 2010, is not covered by a collective bargaining agreement, is not a leased employee or is not a nonresident alien. There are no age or service requirements for eligibility except that a supplemental employee must complete one year of service during which the employee works 1,000hours. Employees of the Con-way Truckload subsidiary who are not sales managers, directors, vice presidents or president are not eligible to participate in the Plan. (c) Contributions Participantsmay contribute up to 50% of their eligible compensation subject to certain limitations. The plan provides for Matching contributions equal to 50% of the first six percent of eligible compensation that participants contribute to the plan. For the year ended December 31, 2010, the Matching contributions were suspended. (d) Participant Accounts The Plan allows participants to select any one or more of the investment funds established under the Plan in which contributions can be invested. As with balances in other invested funds, participants may transfer Con-way’s contributions to investments other than Con-way equity. 4 CON-WAY PERSONAL SAVINGS PLAN Notes to Financial Statements December31, 2010 A separate account is maintained for each participant of the Plan. Allocations of Con-way’s contributions are based upon a percentage of participant contributions, as described above. Allocations of net Plan earnings are based upon participant account balances, as defined. Participants are only entitled to the vested benefits. (e) Vesting Participants’ contributions plus earnings thereon vest immediately. Con-way’s Matching contributions vest after two years of service with Con-way. If the employee is terminated prior to two years of service, the Matching contributions are forfeited. Forfeited balances are used to reduce future Con-way contributions. At December31, 2010, there were no forfeitures available to reduce future contributions. (f) Notes Receivable from Participants The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed4-1/2years. Loans outstanding at December31, 2010 bear interest at rates of 4.25%. Principal and interest are paid ratably through payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. (g) Payments and Benefits Participants can receive a total distribution from their accounts upon death or termination of employment. Disabled participants can receive a partial distribution of their accounts, provided they qualify for benefits under Con-way’s long-term disability coverage. Other types of withdrawals are permitted by the Plan in limited situations. Participants can elect to have their accounts distributed in a single lump sum or in a series of substantially equal annual installments, as defined by the Plan. Distributions will be made in cash except participant accounts invested in Con-way Common Stock can, at the direction of the participant, be paid in shares. (h) Plan Termination Although Con-way has no current intention to terminate the Plan, it may do so at any time by resolution of the Board of Directors. In the event that the Plan is terminated, the net assets of the Plan shall be distributed to participants in the amount credited to their accounts. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared using the accrual method of accounting. (b) Investments The Plan offers various investments in securities that are generally exposed to various risks, such as interest-rate, credit and overall market-volatility risks. Investments are reported at fair value. Due to 5 CON-WAY PERSONAL SAVINGS PLAN Notes to Financial Statements December31, 2010 the risk associated with certain investment securities, it is reasonably possible that the value of investment securities will change and that such changes could materially affect amounts reported in the statements of net assets available for benefits. (c) Income Recognition The annual change in market value, including realized gains and losses, is reported in net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Purchases and sales of securities are recorded on the trade-date basis. (d) Operating Expenses During 2010, administrative expenses of the Plan were paid by Con-way and by Plan participants. Participant payments of administrative expenses were collected in administrative fees through a reduction in certain funds’ net asset value and paid directly to the Trustee. Certain funds also charge investment management fees in accordance with each fund’s prospectus, through a reduction in the funds’ net asset value. (e) Payment of Benefits Benefits paid to participants are recorded upon distribution. (f) Estimates Con-way makes estimates and assumptions when preparing the financial statements in conformity with U.S.generally accepted accounting principles. These estimates and assumptions affect the amounts reported in the accompanying financial statements and notes. Actual results could differ from those estimates. (g) Adoption of New Accounting Standards In September 2010, the FASB issued Accounting Standards Update (ASU) 2010-25, “Plan Accounting-Defined Contribution Pension Plans.” The ASU was codified into the “Plan Accounting-Defined Contribution Pension Plans” topic of the FASB Accounting Standards Codification and requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued interest. The accounting guidance in ASU 2010-25 is effective for fiscal years ending after December 15, 2010 and requires reclassification of all periods presented. The Plan’s adoption of ASU 2010-25 did not have a material effect on its financial statements. 6 CON-WAY PERSONAL SAVINGS PLAN Notes to Financial Statements December31, 2010 Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level1 – Quoted market prices in active markets for identical assets or liabilities Level2 – Observable market-based inputs or unobservable inputs that are corroborated by market data Level3 – Unobservable inputs that are not corroborated by market data The following table summarizes the valuation of Plan assets within the fair-value hierarchy: December 31, 2010 Level 1 Level 2 Level 3 Total Shares in registered investment companies U.S. large company growth $ $
